10
11
12

14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* OK OK
DANA ANDREW, as legal guardian on Case No. 2:12-cv-00978-APG-PAL
behalf of Ryan T. Pretner, and RYAN T.
PRETNER,
SCHEDULING ORDER
Plaintiffs,
V.

CENTURY SURETY COMPANY,

Defendant.

 

 

 

 

I previously stayed this case until the Supreme Court of Nevada answered the certified
question. ECF No. 256. I now lift the stay.

Defendant Century Surety Company seeks to reopen discovery to conduct limited
discovery about causation, damages, fraud, and collusion. ECF No. 270 at 4-6. Century also
seeks permission to name experts on those issues. I previously denied Century’s request to
reopen discovery on fraud and collusion because Century raised those defenses in its answer yet
chose not to conduct discovery on them. See ECF No. 210 at 26, n. 9; see also ECF No. 7 at 19,
{| 67 (asserting fraud and collusion as affirmative defenses). Causation and damages are almost
always elements of a cause of action, so Century was aware of the need to conduct discovery on
those issues. Century’s strategic decision to focus on other parts of the case comes at its own
peril. The Supreme Court of Nevada’s answer to the certified question does not change my
analysis on this issue. Therefore, the requests to reopen discovery and to identify new experts
are denied.

Century also seeks permission to file a motion for reconsideration of my September 28,
2015 Order (ECF No. 210). I denied Century’s earlier motion for reconsideration (ECF No. 218)

without prejudice to re-file it once the Supreme Court of Nevada answered the certified question.

 
—

Go

10
11
12
13
14
15
16
17
18
19
20
21
2

 

 

ECF No. 256. Thus, I will allow Century and the plaintiffs to now file motions for
reconsideration. If neither side files a motion for reconsideration, the parties’ Joint Proposed
Pretrial Order will be due shortly after the deadline to file reconsideration motions expires.

IT IS ORDERED that the stay of this case is lifted.

IT IS FURTHER ORDERED that the parties may file motions for reconsideration by
July 1, 2019. Ifneither side files a motion for reconsideration, the parties’ Joint Proposed
Pretrial Order will be due July 31, 2019. Ifa motion for reconsideration is filed, the Joint
Proposed Pretrial Order will be due 30 days after the ruling on the motion.

DATED this 30th day of May, 2019.

)

\

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
